      Case 1:18-cv-02408-GBD-GWG Document 79
                                          78 Filed 05/14/20 Page 1 of 1


                                                                     Littler Mendelson, PC
                                                                     900 Third Avenue
                                                                     New York, NY 10022.3298




                                                                     Rebecca Goldstein
                                                                     212.497.6854 direct
                                                                     212.583.9600 main
                                                                     rgoldstein@littler.com
May 14, 2020

                         MEMORANDUM ENDORSEMENT
VIA ECF

Hon. Gabriel W. Gorenstein
Chief U.S. Magistrate Judge
Daniel Patrick Moynihan
United States Court House
500 Pearl Street
New York, NY 10007-1312

       Re:     Enza H. Sivio v. Village Care Max (USDC SDNY - 18-CV-2408)

Dear Judge Gorenstein:

       We represent Defendant Village Care Max in this action. Pursuant to Your Honor’s
Individual Rules of Practice 1(A) and 1(E), we write, with the consent of Plaintiff’s counsel, to
request a sixty-day extension of the Parties’ time to file their proposed Joint Pretrial Order (see
ECF Nos. 73, 75, 77). The proposed Joint Pretrial Order is currently due May 21, 2020.

        This is the third request overall made by the Parties to extend the time to file the Joint
Pretrial Order (see ECF Nos. 74, 76). The Parties make this request because they are discussing a
potential resolution of this matter, and they need additional time in which to do so due in part to
concerns and business delays caused by the COVID-19 outbreak including counsel’s inability to
access hard copies of documents stored in their offices.

       We thank the Court for its consideration of this request.


                                                     Respectfully,

                                                     /s/ Rebecca Goldstein
                                                     Rebecca Goldstein

RG/dh                                                         Extension to July 21, 2020, granted.
cc: Donna H. Clancy, Attorney for Plaintiff (via ECF)         So ordered.
                                                              Dated: May 14, 2020
